05/16/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA               Case Number: DA 21-0516


                                      DA 21-0516


THERMAL DESIGN, INC., a Nebraska Corporation,

           Plaintiff and Appellee,
                                                         1
     v.                                                   MAY 1 6 2022
                                                        Bovven c   :,nwood
MARK DUFFY, an individual; PAM DUFFY, an              Clerk of Supreme Court
                                                         Stata of Montana
individual; CENTRAL COPTERS, INC., a Montana
corporation,

           Defendants and Appellants,

STEVE THORSON, an individual, d/b/a TNT
Building Systems, a general partnership; TRAVIS
THORSON, an individual, d/b/a TNT Building
Systems, a general partnership; STEEL CONCEPTS,
LLC, an Idaho limited liability company; and STEVE
LARSON, an individual,

           Defendants.
                                                     ORDER

MARK and PAM DUFFY, a married couple and
CENTRAL COPTERS, INC.,

           Counterclaim Plaintiffs,

     v.

THERMAL DESIGN, INC., a Nebraska corporation,

           Counterclaim Defendants.


MARK and PAM DUFFY, a married couple, and
CENTRAL COPTERS, INC.,

           Crossclaim Plaintiffs,

     v.
STEVE THORSON, an individual, d/b/a TNT
Building Systems, a general partnership; TRAVIS
THORSON, an individual, d/b/a TNT Building
Systems, a general partnership,

            Crossclaim Defendants.




      This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing Steve and Travis Thorson's
response brief filed on May 16, 2022, this Court has determined that the brief does not
cornply with the Rules and must be resubmitted.
      M. R. App. P. 11(6)(b)(v) requires the cover page of a brief to contain the "names,
mailing addresses, telephone, fax numbers, and email addresses (if any) of respective
counsel for the parties, identifying the party counsel represents, and that same
information if the party is proceeding without counsel[d" While the brief contains the
contact information for the opposing parties, it is missing that information for Steve and
Travis Thorson.
      M. R. App. P. 12(1)(e) requires a brief to contain a "statement of the standard of
review as to each issue raised, together with a citation of authority[.]" The Thorsons'
brief does not contain a standard of review section.
      M. R. App. P. 12(1)(f) requires a brief to contain a summary of the argument
which contains "a succinct, clear, and accurate statement of the arguments made in the
body of the brief and not be a mere repetition of the argument headings." The Thorsons'
brief does not contain a summary of the argument.
       M. R. App. P. 12(1)(g) requires the brief to contain an argument section which
contains the contentions of the Thorsons "with respect to the issues presented, and the
reasons therefor, with citations to the authorities, statutes, and pages of the record relied
on[.]" The Thorsons' brief does not contain an argument section.
       We note the Thorsons have previously been provided a copy of this Court's Civil
Handbook, which explains the requirements for the formatting and content of Supreme
Court briefs.
Therefore,
       IT IS ORDERED that the signed original and seven copies of the referenced brief
be returned for revisions necessary to comply with the specified Rules;
       IT IS FURTHER ORDERED that a signed original and seven copies of the
revised brief ordered herein be filed within ten (10) days of the date of this Order with the
Clerk of this Court and that one copy of the revised brief be served on each counsel of
record;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Steve and Travis Thorson's brief will be billed to Steve Thorson and Travis
Thorson by the Clerk of this Court and shall be due and payable upon receipt; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to Steve
Thorson and Travis Thorson and to mail a true copy of this Order to all counsel upon
whom the brief was served.
       DATED this 1641Aday of May, 2022.
                                                         For the Court.




                                                         By
                                                                        Justice